DETAILED ACTION
Claims 1 – 8, 10 – 11, 13 – 18 and 20 are currently pending.
Claims 8, 10-11, 13, 18 and 20 are currently amended.
Claims 9, 12 and 19 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 8, 10 – 11, 13 – 18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fail to teach each and every limitation as set forth in each of the independent claims.
With respect to claim 1, the prior art of record does not teach that while in a daisy chain mode, copy data received at the serial data input port to the serial data output port; upon receipt of a first changed edge of a chip select signal on the chip select input port, initiate the timer, wherein the first changed edge of the chip select signal is from a first logic level to a second logic level; and upon the completion of a time to be determined by the timer, enter the daisy chain mode; when taken in combination with the other limitations of claim 1.
With respect to claim 8, the prior art of record does not teach an apparatus configured determine whether to set the plurality of electronic devices into a daisy chain mode, wherein each electronic device of the plurality of electronic devices is configured to propagate received data from a previous electronic device in the daisy chain to a subsequent electronic device in the daisy chain; based on the determination to set the plurality of electronic devices into the daisy chain mode, issue a first changed edge on a chip select signal on the chip select output port, wherein the first changed edge of the chip select signal is from a first logic level to a second logic level; based on the determination to set the plurality of electronic devices into the daisy chain mode, send output data to be used in a command to the first electronic device through the serial data output port; based on the determination to set the plurality of electronic devices into the daisy chain mode, initiate a timer; when the timer elapses, determine whether the input data received from the second electronic device through the serial data input port matches an expected data, the expected data based on the output data; and based on a determination that the input data matches the expected data, determine that the daisy chain is working correctly; when taken in combination with the other limitations of claim 8.
With respect to claim 18, the prior art of record does not teach a method for determining to set the plurality of electronic devices in a daisy chain mode, wherein each electronic device is configured to propagate received data from a previous electronic device in the daisy chain to a subsequent electronic device in the daisy chain; based on the determination to set the plurality of electronic devices into the daisy chain mode, issuing a first changed edge on a chip select signal on the chip select output port, wherein the first changed edge of the chip select signal is from a first logic level to a second logic level; based on the determination to set the plurality of electronic devices into the daisy chain mode, sending output data to be used in a command to the first electronic device through the serial data output port; based on the determination to set the plurality of electronic devices into the daisy chain mode, initiating a timer; and when the timer elapses, determining whether the input data received from the second electronic device through the serial data input port matches an expected data; when taken in combination with the other limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181